[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
M.R. v. Niesen, Slip Opinion No. 2022-Ohio-1130.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-1130
     M.R., A CINCINNATI POLICE OFFICER, APPELLEE, v. NIESEN ET AL.,
                                       APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as M.R. v. Niesen, Slip Opinion No. 2022-Ohio-1130.]
Mootness—Temporary restraining orders—Civ.R. 65(A)—It is this court’s duty to
        decide only actual controversies between parties legitimately affected by
        specific facts—Because the temporary restraining order at issue was no
        longer in effect, the appeal of the order was moot—For purposes of the
        exception to the mootness doctrine for issues that are capable of repetition
        yet evading review, it is not enough for an issue to be capable of repetition
        between some parties; the issue must be capable of repetition between the
        same parties—Cause dismissed as moot.
    (No. 2020-1131—Submitted November 9, 2021—Decided April 6, 2022.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-200302,
                                     2020-Ohio-4368.
                                  __________________
                            SUPREME COURT OF OHIO




        DEWINE, J.
        {¶ 1} A common pleas court issued a temporary restraining order (“TRO”)
prohibiting Julie Niesen, Terhas White, and others from publishing the personal
identifying information of Ryan Olthaus, a Cincinnati police officer. We are asked
to decide whether a speech-restraining TRO is immediately appealable. But that
issue must be left for another day because the TRO has expired and this appeal is
moot.
                                 I. Background
     A. Olthaus is accused of being a white supremacist and sues his accusers
        {¶ 2} Olthaus filed a civil complaint against Niesen, White, and several
others in the Hamilton County Common Pleas Court. The complaint alleged that in
the summer of 2020, Olthaus was providing security and crowd control for a public
forum at a Cincinnati City Council committee meeting. At the meeting, a large crowd
of citizens called for the city to defund the police. At one point Olthaus made the
hand signal for “okay.” Some in the crowd interpreted this gesture as a symbol of
white supremacy. Among them were Niesen and White, who quickly posted on
social media calling Olthaus a white supremacist.
        {¶ 3} After Niesen, White, and others accused Olthaus of being a white
supremacist, Olthaus sued them for defamation, false-light invasion of privacy, and
other claims. Olthaus sought to proceed under a pseudonym and to file an affidavit
under seal. (In State ex rel. Cincinnati Enquirer v. Shanahan, ___ Ohio St.3d ___,
2022-Ohio-448, ___ N.E.3d ___, ¶ 43, this court held that he could not proceed
anonymously.) Olthaus also sought a TRO and a preliminary injunction compelling
Niesen, White, and others to refrain from posting, and to remove, social-media
posts referring to him as a white supremacist and restraining them from publishing
his personal identifying information.




                                         2
                                January Term, 2022




        B. The common pleas court grants a temporary restraining order
       {¶ 4} On July 24, 2020, the common pleas court held a hearing at which all
the parties were present. The court had planned to use the hearing to resolve
Olthaus’s request for a preliminary injunction, but neither side was ready to move
forward on that matter. Instead, the parties asked the court to resolve Olthaus’s
request for a TRO and to reschedule the preliminary-injunction hearing for a later
date. The court agreed to do so and proceeded with a hearing on the TRO.
Following the hearing, the court declined to order the defendants to remove their
social-media posts, but it did issue a TRO restraining Niesen, White, and another
defendant from publicly disseminating Olthaus’s personal identifying information.
The court then set a preliminary-injunction hearing for July 30. However, that date
was later moved to August 11 at the request of both sides to allow additional time
to conduct discovery.
       {¶ 5} On August 11, 18 days after the TRO was entered, the common pleas
court reconvened to conduct the preliminary-injunction hearing. But before any
witness could be called, White objected to going forward and asked for additional
time. The court granted that request and reset the hearing for September 1, telling
the parties that the TRO would remain in place in the meantime. However, the
court did not issue an order to that effect until August 13, when it entered an order
vacating the TRO as to a different defendant. The court stated in that order that the
TRO would remain in effect as to all the other defendants.
       {¶ 6} The following week, Niesen and White appealed the TRO. They filed
their notice of appeal on August 18, 25 days after the common pleas court had
entered the TRO. The First District Court of Appeals, however, concluded that the
TRO was not a final, appealable order. 2020-Ohio-4368, ¶ 13. Niesen and White
appealed to this court, submitting that a court-imposed prior restraint on speech is
immediately appealable, and this court accepted jurisdiction. See 161 Ohio St.3d
1406, 2021-Ohio-106, 161 N.E.3d 683.




                                         3
                             SUPREME COURT OF OHIO




                                    II. Analysis
                     A. This appeal has a mootness problem
       {¶ 7} To be sure, Niesen and White advance serious arguments that a TRO
that acts as a prior restraint on speech should be immediately appealable. But
before this court can address the merits of their appeal, we must be sure that there
remains an “actual controvers[y],” Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257
N.E.2d 371 (1970); see also Ohio Constitution, Article IV, Section 1 (limiting this
court’s authority to the “judicial power”). If the controversy has come and gone,
then this court must dismiss the case as moot. See Travis v. Pub. Util. Comm., 123
Ohio St. 355, 175 N.E. 586 (1931), paragraph two of the syllabus; Miner v. Witt,
82 Ohio St. 237, 238-239, 92 N.E. 21 (1910).
       {¶ 8} The requirements for and scope of a TRO are governed by Civ.R.
65(A). That rule provides that a TRO


       shall expire by its terms within such time after entry, not to exceed
       fourteen days, as the court fixes, unless within the time so fixed the
       order, for good cause shown, is extended for one like period or
       unless the party against whom the order is directed consents that it
       may be extended for a longer period. The reasons for the extension
       shall be set forth in the order of extension.


(Emphasis added.)
       {¶ 9} The TRO in question was entered on July 24, 2020. The common
pleas court did not issue an order to renew the TRO until August 13, 20 days after
the TRO was first entered. But by that time the TRO had already expired, and under
the plain terms of Civ.R. 65(A), the court lacked authority to extend the TRO. A
TRO may only be extended “within the time so fixed” by the original TRO.
(Emphasis added.) Id. The TRO did not include an expiration date, but its duration



                                          4
                                 January Term, 2022




could not exceed 14 days from the entry. See id. Thus, the TRO expired on August
8, 2020. And even if one accepts the dubious premise that the trial court’s August
13 order somehow extended a TRO that had already expired, the extended TRO
would have expired on August 27, 2020.
        {¶ 10} Courts do not review cases that no longer present live controversies.
Tschantz v. Ferguson, 57 Ohio St.3d 131, 133, 566 N.E.2d 655 (1991). Because
the TRO at issue is no longer in effect, the appeal of the TRO is moot. See State ex
rel. Pfeiffer v. Columbus Inn & Suites, 10th Dist. Franklin No. 14AP-132, 2014-
Ohio-4358, ¶ 40 (“Once the TRO expired, the controversy surrounding the entry of
that order became moot”); see also State ex rel. Celebrezze v. Allen Cty. Bd. of Cty.
Commrs., 32 Ohio St.3d 24, 26, 512 N.E.2d 332 (1987), fn. 2.
B. This appeal does not fall under any of the exceptions to the mootness doctrine
        {¶ 11} None of the exceptions to the mootness doctrine save this appeal
from dismissal. The closest any exception comes to being applicable is the one for
issues that are capable of repetition yet evading review, but it too does not apply.
An issue is capable of repetition yet evading review if “ ‘(1) the challenged action
is in its duration too short to be fully litigated prior to its cessation or expiration,
and (2) there is a reasonable expectation that the same complaining party will be
subjected to the same action again.’ ” United States v. Sanchez-Gomez, ___ U.S.
___, ___, 138 S.Ct. 1532, 1540, 200 L.Ed.2d 792 (2018), quoting Turner v. Rogers,
564 U.S. 431, 439-440, 131 S.Ct. 2507, 180 L.Ed.2d 452 (2011); see also State ex
rel. Bechtel v. Cornachio, 164 Ohio St.3d 579, 2021-Ohio-1121, 174 N.E.3d 744,
¶ 11; State ex rel. Calvary v. Upper Arlington, 89 Ohio St.3d 229, 231, 729 N.E.2d
1182 (2000). The first element is easily satisfied, as it is the rarest of cases that can
be fully litigated in a matter of weeks. The second element, however, has not been
satisfied.
        {¶ 12} It is not enough for an issue to be capable of repetition between some
parties; the issue must be capable of repetition between the “same” parties. Id. That




                                           5
                              SUPREME COURT OF OHIO




means that for the exception to apply, there must be a reasonable expectation of
repeated actions between Olthaus and Niesen and White concerning the issue. But
it is beyond unlikely that this issue will repeat itself between these parties. The
TRO has already expired and can no longer be renewed. See Civ.R. 65(A). And
in Shanahan, this court determined that Olthaus may not proceed anonymously and
must proceed under his proper name. ___ Ohio St.3d ___, 2022-Ohio-448, ___
N.E.3d ___, at ¶ 43. So there is no real possibility that this controversy will reoccur:
any further effort by Olthaus to prevent the defendants from identifying him would
be futile.
        {¶ 13} It is our duty to only “decide actual controversies between parties
legitimately affected by specific facts.” Fortner, 22 Ohio St.2d at 14, 257 N.E.2d
371. Because the TRO at issue has expired, this appeal no longer concerns an actual
controversy. Accordingly, this court is duty bound to dismiss this appeal as moot.
                                   III. Conclusion
        {¶ 14} Because the TRO at issue expired long ago, we dismiss this matter as
moot. We further order that the court of appeals’ decision in this case, 2020-Ohio-
4368, not be cited as precedent, except by the parties inter se.
                                                                     Cause dismissed.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
                                _________________
        Gottesman & Associates, L.L.C., and Zachary Gottesman; and Crehan &
Thumann, L.L.C., and Robert J. Thumann, for appellee.
        Laursen & Mellott, L.L.C., and Erik W. Laursen, for appellant Julie Niesen.
        Kinsley Law Office and Jennifer M. Kinsley, for appellant Terhas White.
        Stagnaro, Saba & Patterson Co., L.P.A., and Jeffrey M. Nye, urging reversal
for amici curiae law professors Jonathan Entin, David F. Forte, Andrew Geronimo,
Raymond Ku, Stephen Lazarus, Kevin Francis O’Neill, Margaret Christine



                                           6
                              January Term, 2022




Tarkington, Aaron H. Caplan, and Eugene Volokh; National Writers Union;
Society of Professional Journalists; NewsGuild-CWA; Euclid Media Group; First
Amendment Lawyers Association; and Institute for Free Speech.
       Frantz Ward, L.L.P., Thomas G. Haren, and Gregory R. Farkas, urging
reversal for amici curiae Ohio Coalition for Open Government, Ohio News Media
Association, and Ohio Association of Broadcasters.
                             _________________




                                       7